Duckworth, Chief Justice.
The final judgment based upon the verdict of a jury is excepted to without any motion for a new trial having been filed, and the assignment of error thereon is that it is erroneous and contrary to law. This is insufficient to bring the judgment under general review by this court. Jennings v. Jennings, 169 Ga. 377 (150 S. E. 552); Vick v. Farmers &c. Bank of Coolidge, 209 Ga. 77 (70 S. E. 2d 764). But such assignment of error is sufficient to require a review of the judgment in so far as it resulted from an antecedent ruling on which error is also assigned. Code § 6-804; Federal Land Bank of Columbia v. U. S. Fidelity & Guaranty Co., 188 Ga. 138 (2 S. E. 2d 916); Nail v. Nail, 207 Ga. 171 (60 S. E. 2d 749). The sole antecedent ruling here excepted to is one overruling plaintiff’s demurrer to paragraph 15 of the answer, wherein defendant alleges that there had been established by agneement a dividing land line. Other portions of the answer denied all material allegations of the petition. Obviously, this ruling did not control the final judgment, which simply adjudged that plaintiff was not entitled to the relief *820sought. It follows that the assignments of error are without merit, and the judgment must be
Argued January 13, 1958
Decided February 10, 1958.
Moore, Gibson, DeLoache & Gardner, for plaintiff in error.
Hugh D. Wright, contra.

Affirmed.


All the Justices concur.